Case 2:20-cv-02874-AB-SK Document 50-1 Filed 06/26/20 Page 1 of 5 Page ID #:533



  1   XAVIER BECERRA
      Attorney General of California
  2   MARK R. BECKINGTON
      Supervising Deputy Attorney General
  3   P. PATTY LI
      Deputy Attorney General
  4   PETER H. CHANG
      State Bar No. 241467
  5     455 Golden Gate Avenue, Suite 11000
        San Francisco, CA 94102-7004
  6     Telephone: (415) 510-3776
        Fax: (415) 703-1234
  7     E-mail: Peter.Chang@doj.ca.gov
      Attorneys for Defendants Gavin Newsom, in
  8   his official capacity as Governor and Sonia Y.
      Angell, in her official capacity as
  9   California Public Health Officer
 10                    IN THE UNITED STATES DISTRICT COURT
 11                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12
 13
 14
      ADAM BRANDY; ET AL.,                        2:20-cv-02874-AB-AK
 15
 16                         Plaintiffs, MEMORANDUM OF POINTS AND
                                        AUTHORITIES IN SUPPORT OF
 17            v.                       STATE DEFENDANTS’ EX PARTE
 18                                     APPLICATION TO EXTEND
                                        TIME TO RESPOND TO FIRST
 19                                     AMENDED COMPLAINT BY 12
 20   ALEX VILLANUEVA; ET AL.,          DAYS

 21                                Defendants. JUDGE:           Hon. André Birotte Jr.
 22
                                                  Complaint Served: April 2, 2020
 23
                                                  Current response date: June 24, 2020
 24
 25                                               Proposed response date: July 6, 2020
 26
 27
 28
                                                  1
                      Mem. of Points and Auth. in Supp. of Ex parte App. (2:20-cv-02874-AB-AK)
Case 2:20-cv-02874-AB-SK Document 50-1 Filed 06/26/20 Page 2 of 5 Page ID #:534



  1         Pursuant to Local Rule 7-19, Defendants Gavin Newsom, California
  2   Governor, and Sonia Y. Angell, California Public Health Officer (collectively, the
  3   “State Defendants”) hereby request that the Court extend the time for State
  4   Defendant to respond to Plaintiffs’ First Amended Complaint by 12 days, to and
  5   including July 6, 2020.
  6                                     BACKGROUND
  7         Plaintiffs filed the Original Complaint (Dkt. No. 1) on March 27, 2020 and
  8   the First Amended Complaint (“FAC”) (Dkt No. 9) on March 29, 2020. Counsel
  9   for State Defendants accepted service by email on April 2, 2020. See Dkt. No. 33.
 10   On April 16, 2020, counsel for Plaintiffs informed counsel for State Defendants
 11   that Plaintiffs intended to seek leave to amend the FAC. Id. Therefore, the parties
 12   agreed that the State Defendants need not respond to the FAC because Plaintiffs
 13   intended to further amend the complaint. Id.
 14         The parties subsequently entered into two stipulations to extend the time for
 15   State Defendants to respond to the FAC so that Plaintiffs would have sufficient to
 16   prepare the amended complaint and to seek leave to file it. See Dkt Nos. 33 & 41.
 17   The Court granted both stipulations. Dkt. Nos. 34 & 44. Under the second
 18   stipulation to extend, the State Defendant’s response to the FAC was due on June
 19   24, 2020. Dkt. No. 44.
 20         The parties had also engaged in discussions about settlement by way of a
 21   stipulation of dismissal. See Dkt. No. 41. The parties continued to discuss
 22   settlement until the afternoon of June 22, 2020, after which time counsel for
 23   Plaintiffs stopped responding to communications from counsel for State
 24   Defendants. See Declaration of Peter H. Chang in Supp. of ex parte App. (“Chang
 25   Decl.”), ¶¶ 5-10. In the early afternoon of June 23, 2020, having receiving no
 26   response from counsel for Plaintiffs, counsel for State Defendants emailed counsel
 27   for Plaintiffs again about the status of the settlement discussions. Id., ¶ 5; Ex. 1.
 28   Counsel for State Defendants followed up the email with a phone call and left a
                                                   2
                       Mem. of Points and Auth. in Supp. of Ex parte App. (2:20-cv-02874-AB-AK)
Case 2:20-cv-02874-AB-SK Document 50-1 Filed 06/26/20 Page 3 of 5 Page ID #:535



  1   voicemail. Id. On the morning of June 24, counsel for State Defendants emailed
  2   Plaintiffs’ counsel about the status of the draft stipulation of dismissal, and still
  3   received no response. Chang Decl., ¶ 7; Ex. 1. By that afternoon, having received
  4   no response from Plaintiffs’ counsel about settlement, Counsel for State
  5   Defendants emailed Plaintiffs’ counsel about the entering into a further stipulation
  6   to extend time by 12 days for State Defendants to respond to the FAC so as to
  7   provide time to either finalize a settlement, or “to provide sufficient time for [the
  8   parties] to meet and confer about a motion to dismiss ahead of that motion, if
  9   necessary.” Chang Decl., ¶ 8; Ex. 1. Counsel for State Defendants also sent
 10   Plaintiffs’ counsel a draft stipulation to extend time. Chang Decl., ¶ 8; see Ex. 1.
 11   Plaintiffs’ counsel did not respond to this request for a stipulation to extend time.
 12   Chang Decl., ¶ 8.
 13                                        ARGUMENT
 14         Ex parte applications are for extraordinary relief, and will only be granted if
 15   (1) the moving party's cause will be irreparably prejudiced if the underlying
 16   motion is heard according to regular noticed motion procedures and (2) the moving
 17   party is “without fault in creating the crisis that requires ex parte relief, or that the
 18   crisis occurred as a result of excusable neglect.” Mission Power Eng'g Co. v.
 19   Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995).
 20         This application meet both requirements for this Court to grant an ex parte
 21   application. First, the State Defendants’ deadline for answering or moving to
 22   dismiss Plaintiffs’ FAC under Federal Rule of Civil Procedure 12(b) was June 24,
 23   2020, and State Defendants would be precluded from filing a 12(b) motion without
 24   relief from the Court.
 25         Second, the State Defendants did not create this situation, which is the result
 26   of State Defendants’ good faith reliance on communications with Plaintiffs’
 27   counsel; at a minimum, the need for a short extension has occurred as a result of
 28   excusable neglect. Plaintiffs had agreed that the State Defendants did not need to
                                                   3
                       Mem. of Points and Auth. in Supp. of Ex parte App. (2:20-cv-02874-AB-AK)
Case 2:20-cv-02874-AB-SK Document 50-1 Filed 06/26/20 Page 4 of 5 Page ID #:536



  1   respond to the FAC because Plaintiffs intended to further amend the complaint.
  2   See Dkt. No. 33 (“WHEREAS, the Parties agree that the State Defendants need not
  3   respond to the First Amended Complaint at this time because Plaintiffs intend to
  4   seek leave to file a second amended complaint by motion or stipulation”); Dkt. No.
  5   41 (same). At no time did Plaintiffs inform the State Defendants that it no longer
  6   intended to further amend the complaint. Therefore, the State Defendants had no
  7   reason to believe that they would be required to answer or otherwise respond to the
  8   FAC.
  9          The State Defendants had also engaged in good-faith discussions of
 10   settlement with Plaintiffs until counsel for Plaintiffs ceased all communications
 11   after the afternoon of June 22. See Chang Decl., ¶¶ 5-10. When it appeared that a
 12   settlement may not be reached by June 24, the State Defendants also attempted to
 13   enter with Plaintiffs a further stipulation to extend time for the parties to either
 14   finalize the settlement, or to meet and confer under Local Rule 7-3 about a motion
 15   to dismiss, which attempt was also met with silence. Id., ¶ 8.
 16          Therefore, the State Defendants respectfully request that the Court grant this
 17   application and extend the State Defendants’ time to respond to the FAC by 12
 18   days, to and including July 6, 2020, which would provide sufficient time for the
 19   parties to finalize any settlement, or to engage in a meet and confer under Local
 20   Rule 7-3 for the State Defendants to move to dismiss the FAC.
 21   //
 22   //
 23
 24
 25
 26
 27
 28
                                                   4
                       Mem. of Points and Auth. in Supp. of Ex parte App. (2:20-cv-02874-AB-AK)
Case 2:20-cv-02874-AB-SK Document 50-1 Filed 06/26/20 Page 5 of 5 Page ID #:537



  1                                     CONCLUSION
  2         For these reasons, the State Defendants respectfully request that the Court
  3   grant this application and extend the State Defendants’ time to respond to the First
  4   Amended Complaint by 12 days, to and including July 6, 2020.
  5

  6   Dated:      June 26, 2020              Xavier Becerra
                                             Attorney General of California
  7
                                             Mark R. Beckington
  8                                          Supervising Deputy Attorney General
  9
                                             /s/ Peter H. Chang
 10                                          Peter H. Chang
                                             Deputy Attorney General
 11                                          Attorneys for Defendants Gavin Newsom, in
 12
                                             his official capacity as Governor and Sonia
                                             Y. Angell, in her official capacity as
 13
                                             California Public Health Officer

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  5
                      Mem. of Points and Auth. in Supp. of Ex parte App. (2:20-cv-02874-AB-AK)
